UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2104


SONYA D. PETTAWAY,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF EDUCATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00241-HEH)


Submitted:   March 27, 2014                 Decided:     March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sonya D. Pettaway, Appellant Pro Se. Dana James Boente, Acting
United   States  Attorney,  Alexandria,  Virginia;   Robert  P.
McIntosh, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sonya    Pettaway    appeals      from   the     district    court’s

orders upholding the bankruptcy court’s determination that her

student loan debt was not dischargeable in her bankruptcy case,

and denying her motion to amend the record.                  We have reviewed

the record and find no reversible error.             Accordingly, we grant

Pettaway’s motion for leave to proceed in forma pauperis and

affirm   for    the    reasons       stated     by   the     district     court.

Pettaway v. Dep’t of Educ., No. 3:13-cv-00241-HEH (E.D. Va. Aug.

9, 2013; Oct. 11, 2013).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court    and     argument     would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                       2